Citation Nr: 1633498	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1950 to June 1953.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO).  A January 2010 rating decision, in pertinent part, denied entitlement to service connection for bilateral hearing loss and a right knee disorder, and in an August 2011 rating decision, the RO denied a TDIU claim.

In April 2014, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing, and remanded the claim for entitlement to service connection for a right knee disorder and claim for TDIU to the RO (via the Appeals Management Center (AMC)) for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2016 statement, the Veteran's representative, on the Veteran's behalf, confirmed his desire to testify before a member of the Board at the RO, otherwise referred to as Travel Board hearing.  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.




Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing or a hearing held at the RO before the Board, as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




